           Case 1:19-cr-00153-DAD-BAM Document 133 Filed 07/23/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-153-DAD
11
                                   Plaintiff,              ORDER TO SEAL
12
                             v.
13
     TINA PICCHI,
14
                                   Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the government’s filing and the government’s Request

19 to Seal shall be SEALED until further order of this Court.

20          It is further ordered that access to the sealed documents shall be limited to the government and
21 counsel for the defendant.

22          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
23 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

24 the government’s request, sealing the government’s motion serves a compelling interest. The Court

25 further finds that, in the absence of closure, the compelling interests identified by the government would

26 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no
27 /////

28 /////


       [PROPOSED] ORDER SEALING DOCUMENTS AS SET           1
30     FORTH IN GOVERNMENT’S NOTICE
          Case 1:19-cr-00153-DAD-BAM Document 133 Filed 07/23/21 Page 2 of 2

 1 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 2 interests identified by the government.

 3 IT IS SO ORDERED.

 4
        Dated:    July 23, 2021
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET        2
30    FORTH IN GOVERNMENT’S NOTICE
